155 Ga. App. 513 (1980)
271 S.E.2d 658
SHAMIS
v.
SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY.
60102.
Court of Appeals of Georgia.
Argued June 4, 1980.
Decided September 2, 1980.
Robert S. Horne, for appellant.
Jerome Strickland, for appellee.
SOGNIER, Judge.
Appellant Shamis sustained injuries when she tripped over a telephone cord running from the junction box on the wall to the *514 telephone which was located on a table adjacent to a doorway in Shamis' home. The telephone had been installed at Shamis' request some 20 years prior to the incident. On the date of the incident the telephone cord was situated on the floor in front of the doorway; Shamis admitted it had been there on many occasions prior to the incident. Shamis' complaint alleges that Southern Bell was negligent in installing the telephone. The trial court granted Southern Bell's motion for summary judgment. We affirm.
The evidence shows appellant was aware of the danger involved in allowing the telephone cord to remain on the floor in front of the doorway, and by use of ordinary care could have avoided the consequences caused by the negligence, if any, of appellee. She is therefore not entitled to recover. Code Ann. § 105-603; Wade v. Roberts, 118 Ga. App. 284 (163 SE2d 343) (1968); Auerbach v. Padgett, 122 Ga. App. 79 (176 SE2d 193) (1970).
Judgment affirmed. Deen, C. J., and Birdsong, J., concur.